Title: To Thomas Jefferson from Henry Dearborn, 5 December 1801
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department 5th. December, 1801.
          
          I take the liberty of suggesting, for your consideration, the propriety of proposing to Congress that provision be made for designating the boundary line between the United States, and the adjacent British possessions, in such manner as may prevent any disputes in future, from the out-let of Lake Ontario to Lake Superior, if not further. There are many valuable islands in the lakes and rivers, some of which are already inhabited, which are claimed on each side: it is to be presumed that the sooner the line is ascertained, the more easily all disputes will be settled.
          From Mr. Tracy’s report, and from information obtained from other sources, it appears that many disputes now exist, respecting titles to lands, at and about Detroit; as well between the United States and individuals, as between many of the Citizens, and also, between Citizens of the United States and subjects of Great Britain. Will it not be necessary for Congress to authorise the appointment of some board or tribunal for hearing and deciding these disputes?
          May it not also be proper to remind Congress of the necessity of taking some measures for enabling this department to complete the issues of Land-warrants to the Officers and Soldiers of the late Army, or their Representatives, which has been prevented by the loss of papers, by fire, in autumn last?
          All which is respectfully submitted.
          
            H. Dearborn
          
        